UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6493


DEBRA C. GAUSE,

                  Petitioner – Appellant,

             v.

WARDEN OF CAMILLE GRIFFIN GRAHAM CORRECTIONAL INSTITUTION,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (4:08-cv-00148-PMD)


Submitted:    May 21, 2009                   Decided:   June 1, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Debra C. Gause, Appellant Pro Se.    Donald John Zelenka, Deputy
Assistant Attorney General, Samuel Creighton Waters, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Debra C. Gause seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely her 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                  28 U.S.C. § 2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)    (2006).          A    prisoner    satisfies     this

standard   by    demonstrating      that      reasonable    jurists     would   find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                      Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).        We have independently reviewed the record and

conclude      that   Gause    has   not       made    the   requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument       would   not   aid   the   decisional

process.

                                                                         DISMISSED



                                          2